[Cite as State v. Gordon, 2011-Ohio-1227.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                              :   JUDGES:
STATE OF OHIO                                 :   Julie A. Edwards, P.J.
                                              :   Sheila G. Farmer, J.
                         Plaintiff-Appellee   :   John W. Wise, J.
                                              :
-vs-                                          :   Case No. 2010CA00132
                                              :
                                              :
TERRENCE LEE GORDON                           :   OPINION

                    Defendant-Appellant




CHARACTER OF PROCEEDING:                           Criminal Appeal from Stark County
                                                   Court of Common Pleas Case No.
                                                   2009CR1576

JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            March 14, 2011

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

JOHN D. FERRERO                                    BERNARD L. HUNT
Prosecuting Attorney                               2395 McGinty Road, N.W.
Stark County, Ohio                                 North Canton, Ohio 44720

BY: RENEE M. WATSON
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza, South, Ste. #510
Canton, Ohio 44702-1413
[Cite as State v. Gordon, 2011-Ohio-1227.]


Edwards, P.J.

        {¶1}     Defendant-appellant, Terrence Gordon, appeals from the April 20, 2010,

Judgment Entry of the Stark County Court of Common Pleas. Plaintiff-appellee is the

State of Ohio.

                                STATEMENT OF THE FACTS AND CASE

        {¶2}     On September 23, 2009, appellant was charged with one count of

aggravated burglary in Canton Municipal Court Case No. 2009CRA04740.                      On

September 25, 2009, appellant was charged with two counts of aggravated robbery in

Canton Municipal Court Case No. 2009CRA04786. One of the robberies was alleged to

have occurred on August 26, 2009 and the other on September 4, 2009. Both involved

the same Mini-Mart store in Canton.          Appellant was arrested in both cases on

September 26, 2009. Thereafter, on October 5, 2009, appellant was bound over from

Canton Municipal Court. Appellant was held in lieu of cash or bond.1

        {¶3}     The Stark County Grand Jury, on November 2, 2009, indicted appellant on

two counts of aggravated robbery in violation of R.C. 2911.01(A)(1), felonies of the first

degree, and one count of aggravated burglary in violation of R.C. 2911.11(A)(1), also a

felony of the first degree. At his arraignment on November 6, 2009, appellant entered a

plea of not guilty to the charges in the indictment.

        {¶4}     Thereafter, on November 25, 2009, appellant filed a Motion for Separate

Trials, asking that the two counts of aggravated robbery be tried first. On December 9,

2009, appellant filed a Motion to Suppress Identification Evidence. A suppression

hearing was scheduled for January 11, 2010.


1
 The bond in Case No. 2009CRA04786 was set at $100,000.00 cash or surety. The bond in Case No.
2009CRA04740 was set at $50,000.00 cash or surety.
Stark County App. Case No. 2010CA00132                                                 3


       {¶5}   As memorialized in a Judgment Entry filed on December 16, 2009, the trial

court overruled appellant’s Motion for Separate Trials. However, pursuant to a

Judgment Entry filed on December 31, 2009, the trial court granted such motion and

ordered that the two counts of aggravated robbery be tried first. The suppression

hearing was later rescheduled to January 19, 2010.

       {¶6}   Via a Judgment Entry filed on January 27, 2010, the trial court overruled

appellant’s Motion to Suppress.

       {¶7}   A hearing was held before the trial court on February 19, 2010, on

appellee’s motion for a continuance of the trial date.      Appellee had requested a

continuance in order to obtain the DNA of appellant’s twin who allegedly looks exactly

like appellant. As memorialized in a Judgment Entry filed on March 2, 2010, the trial

court granted such motion. The trial court, in its Judgment Entry, scheduled the trial on

the two counts of aggravated robbery for April 1, 2010, and the trial on the count of

aggravated burglary for April 27, 2010.

       {¶8}   Appellant, on March 31, 2010, filed a Motion to Dismiss for Speedy Trial

Violations.   In order to give appellee time to respond to the same and in order to

accommodate appellant’s request for a hearing on the Motion to Dismiss, the trial court,

pursuant to a Judgment Entry filed on March 31, 2010, continued the trial on the

aggravated robbery counts until April 8, 2010. The trial court also scheduled an oral

hearing on the Motion to Dismiss for April 7, 2010.       Appellee filed a response to

appellant’s Motion to Dismiss on April 6, 2010.

       {¶9}   On April 9, 2010, appellant was found guilty of both counts of aggravated

robbery.
Stark County App. Case No. 2010CA00132                                                  4


      {¶10} Pursuant to a Judgment Entry filed on April 15, 2010, the trial court

overruled appellant’s Motion to Dismiss on Speedy Trial Grounds. As memorialized in a

Judgment Entry filed on April 20, 2010, appellant was sentenced to an aggregate prison

sentence of fifteen (15) years on the two counts of aggravated robbery.

      {¶11} Subsequently, on April 21, 2010, appellant entered a plea of guilty to one

count of aggravated burglary as charged in the remaining count in the indictment.

Pursuant to a Judgment Entry filed on April 27, 2010, appellant was sentenced to three

(3) years in prison. The trial court ordered that such sentence run concurrently to the

sentence previously imposed on April 8, 2010.

      {¶12} Appellant now raises the following assignment of error on appeal:

      {¶13} “THE TRIAL COURT COMMITTED ERROR WHEN IT DENIED THE

DEFENDANT’S MOTION TO DISMISS FOR SPEEDY TRIAL VIOLATIONS.”

                                                I

      {¶14} Appellant, in his sole assignment of error, argues that the trial court erred

in overruling appellant’s Motion to Dismiss for Speedy Trial Violations. We disagree.

      {¶15} An accused is guaranteed the right to a speedy trial by the Sixth

Amendment to the United States Constitution and Section 10, Article I of the Ohio

Constitution. To determine whether an accused's right to a speedy trial has been

violated, the United States Supreme Court has devised a balancing test that requires

courts to balance and weigh the conduct of the prosecution and that of the accused by

examining four factors: the length of the delay, the reason for the delay, whether the

accused has asserted his speedy trial rights, and any resulting prejudice to the accused.

Barker v. Wingo (1972), 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101.
Stark County App. Case No. 2010CA00132                                                     5


       {¶16} In Ohio, the right to a speedy trial has been implemented by statutes that

impose a duty on the state to bring a defendant who has not waived his rights to a

speedy trial to trial within the time specified by the particular statute. R.C. 2945.71 et

seq. applies to defendants generally. R.C. 2945.71 provides:

       {¶17} “(C) A person against whom a charge of felony is pending:

       {¶18} “(1) * * *

       {¶19} “(2) Shall be brought to trial within two hundred seventy days after the

person's arrest.

       {¶20} “(D) A person against whom one or more charges of different degrees,

whether felonies, misdemeanors, or combinations of felonies and misdemeanors, all of

which arose out of the same act or transaction, are pending shall be brought to trial on

all of the charges within the time period required for the highest degree of offense

charged, as determined under divisions (A), (B), and (C) of this section.

       {¶21} “(E) For purposes of computing time under divisions (A), (B), (C)(2), and

(D) of this section, each day during which the accused is held in jail in lieu of bail on the

pending charge shall be counted as three days. This division does not apply for

purposes of computing time under division (C)(1) of this section.” (Emphasis added).

       {¶22} A speedy-trial claim involves a mixed question of law and fact. State v.

Larkin, Richland App. No.2004-CA-103, 2005-Ohio-3122. As an appellate court, we

must accept as true any facts found by the trial court and supported by competent,

credible evidence. With regard to the legal issues, however, we apply a de novo

standard of review and thus freely review the trial court's application of the law to the

facts. Id.
Stark County App. Case No. 2010CA00132                                                     6


       {¶23} When reviewing the legal issues presented in a speedy-trial claim, we

must strictly construe the relevant statutes against the state. In Brecksville v. Cook, 75

Ohio St.3d 53, 57, 1996-Ohio-171, 661 N.E.2d 706, 709, the court reiterated its prior

admonition “to strictly construe the speedy trial statutes against the state.”

       {¶24} The time to bring a defendant to trial can be extended for any of the

reasons enumerated in R.C. 2945.72.

       {¶25} “When reviewing a speedy-trial issue, an appellate court must calculate

the number of days chargeable to either party and determine whether the appellant was

properly brought to trial within the time limits set forth in R.C. 2945.71.” State v. Riley,

162 Ohio App.3d 730, 2005-Ohio-4337, 834 N.E.2d 887, ¶ 19.

       {¶26} Appellant, in the case sub judice, argues that he was entitled to the triple

count provisions of R.C. 2945.71(E) from the date of his arrest on September 26, 2009,

because he was held in jail in lieu of cash or bond on the pending charge. Appellant

argues that he had to be brought to trial within ninety (90) days of his arrest on

September 26, 2009, unless such time was extended by delays chargeable to the

defense. In his motion before the trial court, appellant specifically argued, in relevant

part, as follows:

       {¶27} “Counsel bases his calculation on the fact that sixty (60) days had elapsed

from arrest until filing of a motion for separate trial (9/26 – 11/25/2009). This time period

is clearly chargeable to the state. The second of Defendant’s two pretrial motions, the

motion to suppress, was decided on January 27, 2010 when the Court filed its entry

denying the motion. At this point, time began to run again because no defense motions

were pending that would act as a tolling event. With a total of ninety (90) days in which
Stark County App. Case No. 2010CA00132                                                  7


to bring the Defendant to trial, the state had thirty (30) days remaining from January 27,

2010 when Defendant’s motion to suppress was overruled.               This would place

Defendant’s try-by date as February 26, 2010.” As is stated above, the trial did not take

place until April 8, 2010.

       {¶28} As noted by the court in State v. Moore, Cuyahoga App. No. 91464, 2010-

Ohio-509, “R.C. 2945.71(E) explains that each day a defendant is held in jail in lieu of

bail shall be counted as three; however, this provision applies only when a defendant is

held solely on the pending charges in a case. State v. Kaiser (1978), 56 Ohio St.2d 29,

381 N.E.2d 633, paragraph two of the syllabus. See, also, State v. Dankworth, 172 Ohio

App.3d 159, 2007-Ohio-2588, 873 N.E.2d 902, at ¶ 35 (“[b]ecause Dankworth was

arrested for numerous unrelated charges, he was not held in jail in lieu of bail on a

single ‘pending charge.’ To the contrary, Dankworth was held in jail in lieu of bail on

several unrelated charges. * * * Under the circumstances presented, the fact that he

was arrested on the same date for each of the unrelated criminal incidents is

inconsequential.”) Id at paragraph 45.

       {¶29} In Dankworth, supra, the Court of Appeals stated, in relevant part, as

follows: “Dankworth's July 20 arrest was not related to a single criminal incident that

resulted in multiple charges. Rather, Dankworth had engaged in four unrelated acts of

criminal conduct, involving at least three separate victims, on four separate dates:

forgery on July 17, 2005, theft of a firearm on July 12, 2005, violation of a protective

order and burglary on July 18, 2005, and violation of a protective order and arson on

July 20, 2005. The state filed separate complaints, and the municipal court imposed

separate cash bonds for each of the offenses. Because Dankworth was arrested for
Stark County App. Case No. 2010CA00132                                                 8


numerous unrelated charges, he was not held in jail in lieu of bail on a single “pending

charge.” To the contrary, Dankworth was held in jail in lieu of bail on several unrelated

charges. Accord State v. Johnson, Cuyahoga App. Nos. 81692 and 81693, 2003-Ohio-

3241, 2003 WL 21419631, ¶ 15-17. Under the circumstances presented, the fact that he

was arrested on the same date for each of the unrelated criminal incidents is

inconsequential. “Id at paragraph 35.

      {¶30} In the case sub judice, appellant was arrested on September 26, 2009 on

two separate Municipal Court cases. The one case alleged one count of aggravated

burglary, and the other case alleged two counts of aggravated robbery. The aggravated

robberies occurred on two different dates, although the victim and the location were the

same. The burglary occurred on a completely different date than either of the

aggravated robbery counts and was at a different location and involved a different

victim. There were different bonds on each of the two Municipal Court cases. In short,

pursuant to Dankworth, because appellant was arrested for numerous unrelated

charges, he was not held in lieu of bond on a single “”pending charge” and therefore

was not entitled to the triple count provisions of R.C. 2945.71(E) from the date of his

arrest on September 26, 2009, until the indictment was filed on November 2, 2009.

      {¶31} Appellant, in his brief, cites to State v. Parker, 113 Ohio St.3d 207, 2007-

Ohio-1534, 863 N.E.2d 1032. However, we find that such case is distinguishable. In

Parker, the appellee was arrested on November 6, 2002, in connection with the

discovery of a methamphetamine lab. As a result of his arrest, Parker was incarcerated

and three separate complaints were filed in the Ashtabula Municipal Court, charging

Parker with illegal manufacture of drugs, possession of drugs and carrying a concealed
Stark County App. Case No. 2010CA00132                                                   9

weapon. The Parker court concluded that the triple-count provision applied to the three

charges, despite the fact that Parker was arraigned on three separate complaints. The

court held that “when multiple charges arise from a criminal incident and share a

common litigation history, pretrial incarceration on the multiple charges constitutes

incarceration on the ‘pending charge’ for the purposes of the triple-count provision of the

speedy-trial statute, R.C. 2945.71(E).” Parker at ¶ 21. The court noted: “[T]he charges

at the time of the complaints could have proceeded together in one jurisdiction. Parker

had no control over the decision to refer only the drug charges to the grand jury. The

state cannot reasonably argue that it has a mechanism at its disposal whereby after

bringing both misdemeanor and felony charges based on a single criminal incident, and

retaining the misdemeanor as a pending action in municipal court, it can obviate any

triple-count concerns.” Id. at ¶ 24.

       {¶32} In contrast to Parker, appellant’s arrest was not related to a single criminal

incident that resulted in multiple charges. Rather, appellant was arrested based on

three different criminal incidents that occurred on different dates. Appellant, therefore,

was not entitled to apply the triple count provision to all of the charges from the time of

his arrest to the time the indictment was filed.

       {¶33} However, once an indictment including all of the charges was filed,

appellant was entitled to the triple count provision of R.C. 2945.71(E). See Dankworth,

supra at paragraph 37. As is stated above, an indictment was filed in this case on

November 2, 2009, that included all three charges. Thereafter, on November 25, 2009,

appellant filed a Motion for Separate Trials. Both parties did not dispute that the motion
Stark County App. Case No. 2010CA00132                                                                   10


acted as a tolling event and that the triple count provision did not apply. See, for

example, State v. Knight , Greene App. No. 03-CA-014, 2005-Ohio- 3179.

        {¶34} On December 9, 2009, appellant filed a Motion to Suppress. The speedy-

trial period was tolled during the time defendant's motion to suppress was pending. R.C.

2945.72(E).

        {¶35} On December 31, 2009, the trial court granted appellant’s motion for

separate trials.2 As is stated above, pursuant to a Judgment Entry filed on January 27,

2010, the trial court overruled appellant’s Motion to Suppress. At this point, the time

began to run again after having been tolled from November 25, 2009 to January 27,

2010. Appellant then filed his motion to dismiss on March 31, 2010.

        {¶36} Based on the foregoing, we concur with appellee that appellant’s speedy

trial time should be calculated as follows:

        {¶37}
                    “Dates                              Days         Single/Triple Days            Total

                    9/26/09 to 11/2/093        37         Single         37       37
                    Gordon arrested in Canton Municipal case Nos. 2009-CRA-04740 and
                    2009-CRA-04789 until charges consolidated into one indictment

                    11/2/2009 TO 11/25/2009 23             Triple           69                     106
                    From indictment until Gordon’s motion for separate trials.

                    11/25/2009 to 1/27/10               0    Tolled         0       106
                    Gordon’s motions for separate trials and his Motion to suppress are
                    pending and time is tolled.

                    1/27/2010 to 3/31/2010      63         Single       63       169
                    Motion to suppress overruled January 27, 2010. Gordon granted
                    severance and separate trial on December 31, 2010.


2
   In Sate v. DeLeon, Montgomery App. No. 18114, 2002-Ohio-3286, the court held that the time for
bringing an accused to trial does not begin anew after the severance of the indictment. Id. at 4.
3
  ‘The day of arrest does not count against the state for the purposes of speedy trial calculation. State v.
Stamps (1988), 127 Ohio App.3d 219, 223, 712 N.E.2d 762, 764.’
Stark County App. Case No. 2010CA00132                                                   11


                  3/31/2010                     0        Tolled          0         169
                  Gordon filed his motion to dismiss”

      {¶38} Thus, as of March 31, 2010, the date appellant filed his Motion to Dismiss,

only 169 of the 270 days within which to bring him to trial had passed. Appellant’s trial

was held on April 8, 2010. Thus, appellant was timely tried.

      {¶39} Based on the foregoing, we find that the trial court did not err in overruling

appellant’s Motion to Dismiss for Speedy Trial Violations.

      {¶40} Appellant’s sole assignment of error is, therefore, overruled.

      {¶41} Accordingly, the judgment of the Stark County Court of Common Pleas is

affirmed.




By: Edwards, P.J.

Farmer, J. and

Wise, J. concur

                                                   ______________________________



                                                   ______________________________



                                                   ______________________________

                                                               JUDGES

JAE/d1203
[Cite as State v. Gordon, 2011-Ohio-1227.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
TERRENCE LEE GORDON                              :
                                                 :
                        Defendant-Appellant      :       CASE NO. 2010CA00132




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to

appellant.




                                                     _________________________________


                                                     _________________________________


                                                     _________________________________

                                                                  JUDGES